NO. 07-02-0154-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL D

                                    JULY 2, 2002
                          ______________________________

                                   In re J.A.G, a CHILD

                          ______________________________

            FROM THE 320th JUDICIAL DISTRICT FOR POTTER COUNTY;

                   NO. 62386-D; HON. DON EMERSON, PRESIDING
                         _____________________________

Before BOYD, C.J., QUINN and REAVIS, J.J.

       Pending before the court is the motion by the Texas Department of Protective and

Regulatory Services (TDP) to dismiss the appeal of Leigh Goldsmith for want of

jurisdiction. The latter had attempted to appeal from an order signed on January 4, 2002,

terminating her parental relationship with J.A.G, a child. The notice of appeal was filed on

April 2, 2002.

       Since September 1, 2001, statute mandates that appeals from decisions terminating

the parent / child relationship be treated as accelerated. TEX . FAM . CODE ANN . §263.405(a)

(Vernon Supp. 2002). Applicable rule of procedure, therefore, requires an appellant to file

the notice of appeal within 20 days after the judgment or order is signed. TEX . R. APP .

PROC . 26.1(b). More importantly, this time period is not extended by timely filed motions
for new trial or other post-judgment motions or requests for findings of fact and conclusions

of law. TEX . FAM . CODE ANN . §263.405(c).

       Here, the final order terminating the parental rights of Goldsmith was signed on

January 4, 2002. Thus, her notice of appeal was due on or before January 25, 2002.

However, it was not filed until April of 2002. Since a timely motion to extend this time

period was not filed and because we lack the authority to modify the deadlines applicable

to perfecting an appeal, TEX . R. APP . PROC . 2, we cannot entertain the cause.

       Accordingly, the motion of the TDP is granted and the cause is dismissed for want

of jurisdiction.



                                                                Per Curiam


Do not publish.




                                              2